DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 3-5, 7-10, 15, 16, 18, 19, 21, 23-25, 27, 29, 30, and 41-46 are pending in the application.
2.	The examiner of the application has changed. This case has now been transferred. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Lynn Bristol, Group Art Unit 1643.
3.	Claims 1 and 8 are amended in the Reply of 12/10/2020.
4.	The preliminary amendment to the specification of 1/14/2019 has been entered.

Election/Restrictions
5.	Applicant's election with traverse of Group I in the reply filed on 12/10/2020 is acknowledged.  The traversal is on the ground(s) that under In re Arkley, the reference is improper in its application as anticipatory prior art.  This is not found persuasive because nowhere in the search of the Office Action of 7/13/2020 is there mention of the Curti reference being anticipatory in order for Applicants to invoke a requirement under the decision of Arkley. Looking to the ISR for guidance and where Curti is cited, therein the ISA applied Curti under both novelty and inventive step analyses and concluded that Curti defeated the unity of invention for the instant claims under both criteria. Applicant’s .
The requirement is still deemed proper and is therefore made FINAL.
6.	Claims 30, and 41-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/10/2020.
7.	Applicant’s election without traverse of species for VH/VL domains are   

    PNG
    media_image1.png
    99
    704
    media_image1.png
    Greyscale
in the reply filed on 12/10/2020 is acknowledged.
8.	The non-elected species of VH/VL sequences are joined for examination.
9.	Claims 1, 3-5, 7-10, 15, 16, 18, 19, 21, 23-25, 27 and 29 are the claims under examination.

Information Disclosure Statement
10.	The IDS’ of 10/8/2019, 10/8/2019, 10/8/2019, 1/14/2020, 1/23/2020, 2/5/2020, 4/16/2020, 5/21/2020, 6/29/2020 and 12/10/2020 have been considered and entered. The initialed and dated 1449 forms are attached hereto.

Drawings
11.	The drawings were received on 1/14/2019.  These drawings are accepted by the Examiner.
Specification
12.	The disclosure is objected to because of the following informalities:
The use of the term, e.g., Tris, Tween, NativePage Novex, iBLOT, MabSelectSuRe, CaptureSelect, SpectraMax, Maxisorp [not Maxisorb], SpectrMax, Dynabeads, FACSCalibur, PathHunter, Biolegend, HuGEMM, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 1, 3-5, 7-10, 15, 16, 18, 19, 21, 23-25, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1, 3-5, 7-10, 15, 16, 18, 19, 21, 23-25, 27 and 29 are indefinite for the phrases “bivalent binding units” and “antigen binding domain” as initially set forth in Claim 1. The meaning of the phrases could encompass antibodies or other structures to include non-antibody formats such as a mimetic (e.g., DARPins, affibodies, affitins, anticalins, avimers, kunitz domain peptides, adnectins, centyrins, Fynomers, IgNARs and monobodies), a super immunoglobulin protein, a scaffold protein, etc. The phrase encompasses Fc domains having recognition for the FcR family. The phrase encompasses T cell receptors. The ordinary artisan cannot envisage what structures are intended for the phrases.
b) Claims 1, 3-5, 7-10, 15, 16, 18, 19, 21, 23-25, 27 and 29 are indefinite for the recitation in the second “wherein” clause that “at least three of the antigen binding domains of the binding molecule…” If the binding molecule comprises two (2) bivalent binding units comprising two IgA heavy chain constant regions with each associated with an antigen binding domain, then it is interpreted as encompassing a conventional monomeric IgA of the structure:

    PNG
    media_image2.png
    535
    729
    media_image2.png
    Greyscale
. Therefore it is not clear or definite how the multimer can comprise “at least three of the antigen binding domains” for a conventional bivalent monomeric IgA structure.
c) Claims 1, 3-5, 7-10, 15, 16, 18, 19, 21, 23-25, 27 and 29 are indefinite for the recitation “can” (e.g., “can specifically and agonistically bind; Claim 1) because the term implies that such property is merely optional. Alternatively, the term “can” can be equated with being capable or having a capability which implies that some undefined structure or condition is what predicates whether binding occurs or not. The term “can” suggests that the binding may sometimes occur but not always, and what determines the degree or amount of activity is not definite by the use of those term. Claims 1, 5, 7-8 (and withdrawn Claims 41 and 45)) contain the term “can” and will need to be addressed.
	
d) Claims 1, 3-5, 7-10, 15, 16, 18, 19, 21, 23-25, 27 and 29 are indefinite for the phrase “two equivalent OX40 antigen binding domains” occurring in Claims 1 and 8. The on-line Merriam-Webster definition of “equivalent” is “corresponding or virtually identical especially in effect or function” (www.merriam-webster.com/dictionary/ equivalent). The phrase is ambiguous because it is not clear what structures are imparted with those attributes nor what the differences may be that prevent them from being the same or identical.
e) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “at least 80% identical”, and the claim also recites “at least 85%, at least 90%, at least 95% or 100% identical…” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
f) Claim 27 is indefinite and confusing for the recitation “comprising or contained within” because it is not clear if the VH/VL domains are less than what consists of the corresponding sequence for the recited list of SEQ ID NOS when any given VH or VL is “contained within”. This suggests that N- and/or C-terminal residues are present in the sequences of the SEQ ID NOS which are greater in number or more than what is intended for the VH/VL sequences being claimed.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
14.	Claims 1, 3-5, 7-10, 15, 16, 18, 19, 21, 23-25, 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The generic and dependent claims (3-5, 7-10, 15-16, 18-19, and 29) for the multimeric binding molecule where each binding unit comprises two IgA heavy chain constant regions is bereft of any description what so ever for the VH/VL CDR1-3 or VH/VL domains or full heavy/light chains that are imbued with all of the following functional properties:
	a) at least three of the antigen-binding domains of the binding molecule can specifically and agonistically bind to an OX40 monomer on a cell expressing OX40 (Claim 1), 
b) the binding molecule can induce OX40-mediated signal transduction in the cell in the absence of a secondary cross-linking moiety (Claim 1), 
c) the binding molecule can induce OX40-mediated signal transduction in the cell expressing OX40 at a higher potency than an equivalent amount of a bivalent IgG antibody comprising two equivalent OX40 antigen-binding domains (Claim 1),
d) the OX40-mediated signal transduction in the CTL cell can increase surface expression of OX40, or increase CTL proliferation, or increase production of proinflammatory cytokines, IGM Ref. No.003-006US1- 3 -Beatrice Wang, et al. Appl. No.16/317,814or increase resistance to the inhibitory effects of CD4+ CD25+ FoxP3+ Treg cells, or increase or enhance killing of tumor cells, or a combination thereof (Claim 5),
e) the OX40-mediated signal transduction in the Treg cell can interfer with the cell's ability to suppress anti-tumor immunity in the tumor microenvironment (Claim 7), 
	f) can induce OX40-mediated  signal transduction in the cell expressing OX40 at a higher potency than an equivalent amount of a bivalent IgG antibody or fragment thereof comprising two equivalent OX40 antigen-binding domains (Claim 8),
	g) at least three, at least four, at least five, at least six, at least seven, at least eight, at least nine, at least ten, at least eleven, or twelve antigen-binding domains that specifically and agonistically bind to an OX40 monomer expressed on the surface of the cell, thereby activating OX40-mediated signal transduction in the cell (Claim 9), and
	f) the at least three, at least four, at least five, at least six, at least seven, at least eight, at least nine, at least ten, at least eleven, or twelve antigen-binding domains bind to the same extracellular OX40 epitope (Claim 10).
	The generic and dependent claims (3-5, 7-10, 21, 23-25, 27 and 29) for the multimeric binding molecule where each binding unit comprises two IgM heavy chain constant regions is bereft of any description what so ever for the VH/VL CDR1-3 or VH/VL domains or full heavy/light chains that are imbued with all of the following functional properties: see elements (a)-(f) set forth above.
	Applicants were not in possession the genus of multimeric binding molecules absent any structure that can even be reasonably associated or correlated with the full list of functional properties delineated in the claims. MPEP 2613.I.(A).
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been re-evaluated in view of that guidance.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Furthermore, to satisfy the written description requirement for the genus antibody or antigen binding site with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as is the case here in which the genera of the instant claims encompass any antigen binding site that binds the recited targets, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  
Even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, as here since the claims encompass antibodies comprising binding sites with any set of CDRs specific to the targets recited, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
In fact, owed to the variation among antibodies with respect to their CDRs, the structure of antibodies that correlates with their function, there is no representative number of antibodies for the entire genus/genera of the instant claims or genera discussed above, barring evidence to the contrary.  This is because the entire genus must be sufficiently represented.  Yet, the disclosure of one set of antibody CDRs does not guide one of skill to the next set of CDRs. This is because it is well-known in this art that mutation of CDR residues leads to loss of antigen binding.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. 
Thus, while applicant has described VH/VL pairs (Claim 27) and some species within each of the genera encompassed by amino acid sequences at least 80%, at least 85%, at least 90%, at least 95% identical to the mature VH and VL amino acid sequences comprising or contained within SEQ ID NO: 9 and SEQ ID NO: 10; SEQ ID NO: 11 and SEQ ID NO: 12; SEQ ID NO: 13 and SEQ ID NO: 14; SEQ ID NO: 15 and SEQ ID NO: 16; SEQ ID NO: 17 and SEQ ID NO: 18; SEQ ID NO: 19 and SEQ ID NO: 20; SEQ ID NO: 21 and SEQ ID NO: 22; SEQ ID NO: 23 and SEQ ID NO: 24; SEQ ID NO: 25 and SEQ ID NO: 26; SEQ ID NO: 25 and SEQ ID NO: 28; SEQ ID NO: 27 and SEQ ID NO: 26; SEQ ID NO: 27 and SEQ ID NO: 28; SEQ ID NO: 29 and SEQ ID NO: 26; SEQ ID NO: 29 and SEQ ID NO: 28; SEQ ID NO: 30 and SEQ ID NO: 31; SEQ ID NO: 30 and SEQ ID NO: 33; SEQ ID NO: 32 and SEQ ID NO: 31; SEQ ID NO: 32 and SEQ ID NO: 33; SEQ ID NO: 34 and SEQ ID NO: 31; SEQ ID NO: 34 and SEQ ID NO: 33; SEQ ID NO: 35 and SEQ ID NO: 36; SEQ ID NO: 37 and SEQ ID NO: 38; SEQ ID NO: 39 and SEQ ID NO: 40; SEQ ID NO: 41 and SEQ ID NO: 42; SEQ ID IGM Ref. No.003-006US1- 6 -Beatrice Wang, et al. Appl. No.16/317,814 NO: 43 and SEQ ID NO: 44; SEQ ID NO: 45 and SEQ ID NO: 46; SEQ ID NO: 47 and SEQ ID NO: 48; SEQ ID NO: 49 and SEQ ID NO: 50, or SEQ ID NO: 51 and SEQ ID NO: 52, respectively, each genus is very large for any one percent sequence variation.  The described species (having 100 identity to the VH/VL pair of Claim 27) therefore cannot be considered representative of the genera of antibodies encompassed or recited in the claims.  E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Therefore, for any antibody genus, the entire genus cannot be sufficiently represented by any amount of species.  
As discussed above, an applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  Therefore, it is recommended that the instant generic claims be amended to recite functionalized parental CDRs of OX40 antigen binding site species disclosed since it is these structures together that are required to bind the recited antigen and of those which are correlated to the list of functional attributes set forth as (a)-(f) above.

Written Description
	
15.	Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 27 is drawn to a genus of anti-OX40 VH/VL domain pairs having the following species within each of the genera encompassed by amino acid sequences at least 80%, at least 85%, at least 90%, at least 95% identical to the mature VH and VL amino acid sequences comprising or contained within SEQ ID NO: 9 and SEQ ID NO: 10; SEQ ID NO: 11 and SEQ ID NO: 12; SEQ ID NO: 13 and SEQ ID NO: 14; SEQ ID NO: 15 and SEQ ID NO: 16; SEQ ID NO: 17 and SEQ ID NO: 18; SEQ ID NO: 19 and SEQ ID NO: 20; SEQ ID NO: 21 and SEQ ID NO: 22; SEQ ID NO: 23 and SEQ ID NO: 24; SEQ ID NO: 25 and SEQ ID NO: 26; SEQ ID NO: 25 and SEQ ID NO: 28; SEQ ID NO: 27 and SEQ ID NO: 26; SEQ ID NO: 27 and SEQ ID NO: 28; SEQ ID NO: 29 and SEQ ID NO: 26; SEQ ID NO: 29 and SEQ ID NO: 28; SEQ ID NO: 30 and SEQ ID NO: 31; SEQ ID NO: 30 and SEQ ID NO: 33; SEQ ID NO: 32 and SEQ ID NO: 31; SEQ ID NO: 32 and SEQ ID NO: 33; SEQ ID NO: 34 and SEQ ID NO: 31; SEQ ID NO: 34 and SEQ ID NO: 33; SEQ ID NO: 35 and SEQ ID NO: 36; SEQ ID NO: 37 and SEQ ID NO: 38; SEQ ID NO: 39 and SEQ ID NO: 40; SEQ ID NO: 41 and SEQ ID NO: 42; SEQ ID IGM Ref. No.003-006US1- 6 -Beatrice Wang, et al. Appl. No.16/317,814 NO: 43 and SEQ ID NO: 44; SEQ ID NO: 45 and SEQ ID NO: 46; SEQ ID NO: 47 and SEQ ID NO: 48; SEQ ID NO: 49 and SEQ ID NO: 50, or SEQ ID NO: 51 and SEQ ID NO: 52, respectively, each genus is very large for any one percent sequence variation. 
	The nature and kind of variation is not indicated as to whether it includes substitutions, insertions, and/or deletions of amino acid residues much less where the variation is located. Thus, and absent a showing that a reasonable number of variants falling within each of the percent variants as claimed and meeting the functional requirements of at least the most generic claim from which they depend, namely, Claim 1, then Applicants were not in possession of the myriad variant anti-OX40 VH/VL domains at the time of filing.
The CAFC has spoken more recently to the need to identify both the antigen and the antibody to which it binds under the decision of Amgen v. Sanofi and Regereron. From the recent decision by the CAFC denying Amgen’s request to a rehearing, the Court conducted a review of antibody written description, with a leaning towards requiring antibody structure in claims (see Amgen vs Sanofi and Regeneron Case: 17-1480 Document: 176 Filed: 02/06/2018). In going beyond Lederman’s new human CD40R from the holding of Noelle v. Lederman, the Court has placed as much emphasis on antibody correlation of structure/function as for any antigen, new or otherwise.
p-7 “Section 112 requires a “written description of the invention,” 35 U.S.C. §112(a) (emphasis added), but the instruction envisions a patent based on a description of something that is not the invention—an antigen, rather than the antibody that is the subject of the claims. It would be like awarding a patent to an arrow—or worse yet, all arrows—based on a description of a target.”
“It is undisputed science that the chemical structure of, or binding site on, an antigen does not teach the structure of an antibody.” 
	p. 9-10 “Like all patentees, Amgen can try to show on remand that its genus claims satisfy the written description requirement because they disclose either a “representative number of species falling within the scope of the genus” or “structural features common to the members of the genus.” Ariad, 598 F.3d at 1350.””
	There is insufficient guidance and direction as to the written description of the claimed genus of antibody species, as broadly encompassed by the claimed invention. Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the functional attributes of a representative number of species possessed by the members of at least 80%, at least 85%, at least 90%, at least 95% identical to the mature VH and VL amino acid sequences as indicated above, and broadly encompassed by the claimed invention.  

Priority
16.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged for US 62/364,763 (filed 7/20/2016).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 1, 3-5, 7-10, 15, 16, 18, 19, 21, 23-25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curti (US 2015/0098942; IDS 10/8/19).
	The claims are prima facie obvious for the reasons set forth in the Office Action of 7/13/2020 and herein incorporated by reference.
a) Applicants allege the Office points to two totally unrelated paragraphs, [0023] and [0081] of Curti as disclosing a multimeric binding molecule as currently claimed in the present application, later adding in, e.g., paragraphs [0053], [0057], and [0082], These sections of Curti are not directly related to each other by the teachings of the reference. Paragraphs [0081]-[0083] of Curti refer to an 0X40 agonist that includes 0X40 binding domain fusion proteins (e.g., OX40L or 0X40 binding fragment thereof), which include a trimerization domain. Such trimerization domains include a coiled coil trimerization domain (see [0082]), which can self-assemble into a trimeric fusion protein. Exemplary trimerization domains are described in paragraph [0083] of Curti. This description of a multimeric OX40L fusion protein does not recite two, five, or six binding units that include two IgA or IgM heavy chain constant regions, each associated with an antigen-binding domain, as recited in the present claims.
Response to Arguments
Curti teaches antibody agonists for OX40 [0051; 0079 and Claim 25] comprising IgA and IgM antibody formats [0053] that meet the inherent structures having two (IgA), five (IgM) or six (IgM with Fc domains having FcR interacting residues) bivalent binding units. The claims do not read on recombinant antibodies for IgA or IgM that are otherwise different from a conventional antibody of the given isotype or class.
 [0052] A "binding molecule" or "antigen binding molecule" refers in its broadest sense to a molecule that specifically binds target, e.g., OX40 receptor. In one aspect, a binding molecule is an antibody or an antigen-binding fragment thereof. In another aspect, a binding molecule includes at least one heavy or light chain CDR of a reference antibody molecule. In another aspect, a binding molecule includes at least two, three, four, five, or six CDRs from one or more reference antibody molecules.
[0079] OX40 agonists include, but are not limited to OX40 binding molecules, e.g., binding polypeptides, e.g., OX40 ligand ("OX40L") or an OX40-binding fragment, variant, or derivative thereof, such as soluble extracellular ligand domains and OX40L fusion proteins, and anti-OX40 antibodies (for example, monoclonal antibodies such as humanized monoclonal antibodies), or an antigen-binding fragment, variant or derivative thereof. Examples of anti-OX40 monoclonal antibodies and are described in WO 95/12673 and WO/95/21915, the disclosures of which are incorporated herein by reference in their entireties. In certain aspects, the anti-OX40 monoclonal antibody is 9B12, or an antigen-binding fragment, variant, or derivative thereof, as described in Weinberg, A. D., et al. J Immunother 29, 575-585 (2006), which is incorporated herein by reference in its entirety. 
b) Applicants allege Paragraphs [0081]-[0083] of Curti refer to an 0X40 agonist that includes 0X40 binding domain fusion proteins (e.g., OX40L or 0X40 binding fragment thereof), which include a trimerization domain. Such trimerization domains include a coiled coil trimerization domain (see [0082]), which can self-assemble into a trimeric fusion protein. Exemplary trimerization domains are described in paragraph [0083] of Curti. This description of a multimeric OX40L fusion protein does not recite two, five, or six binding units that include two IgA or IgM heavy chain constant regions, each associated with an antigen-binding domain, as recited in the present claims.
Response to Arguments
Nowhere in the instant claim set is a trimerization domain claimed or disclaimed. However, where the mutlimeric construct is a conventional IgA or IgM antibody each of which the bivalency requirements, then any such trimerization domain is otherwise recombinant and engineered, is not required by the antibodies of the invention.

c) Applicants allege nowhere in the Curti reference are there descriptions of multimeric molecules.
Response to Arguments
Applicants own specification teaches the meaning of a multimeric protein for a conventional IgA and IgM antibody as follows:
[0012] In certain aspects, the multimeric binding molecule as provided herein is a dimeric binding molecule that includes two bivalent IgA binding units or fragments thereof and a J chain or fragment or variant thereof, where each binding unit has two IgA heavy chain constant regions or fragments thereof each associated with an antigen-binding domain.
[0013] In certain aspects, the multimeric binding molecule as provided herein is a pentameric or a hexameric binding molecule that includes five or six bivalent IgM binding units, respectively, where each binding unit includes two IgM heavy chain constant regions or fragments thereof each associated with an antigen-binding domain.
Accordingly, and where the meaning of a multimeric structure is taught in the specification as corresponding to a conventional IgA or IgM antibody, then the disclosure of Curti is satisfied by its teaching that the OX40 antibody can be one of IgA or IgM isotype.
Examiner’s additional comments in support of the Curti reference disclosing the features of the instant claims: 
Curti defines the OX40 agonists as binding to T cells and/or Tregs:
[0054] An "OX40 binding molecule" as described herein is an agent which binds substantially only to OX40 present on the surface of mammalian T-cells, such as activated CD4.sup.+ T-cells. As used herein, the term "OX40 binding molecule" includes anti-OX40 antibodies and OX40L.
[0073] The terms "T cell" and "T-lymphocyte" are used interchangeably herein to refer to the population of lymphocytes carrying a T cell receptor complex (including the T-cell-specific CD3 marker) on the cell surface….Other overlapping and non-overlapping subpopulations of T-lymphocytes include memory T cells, immature T cells, mature T cells, regulatory T cells (Tregs), activated T cells, and natural killer T (NKT) cells.
	Curti describes the effector functions of the anti-OX40 antibodies on OX-40-expressing T cells or Tregs by way of signal transduction and absent a cross-linking moeioty as follows:
	[0051] As used herein, an "agonist," e.g., an OX40 agonist is a molecule which enhances the biological activity of its target, e.g., OX40. In a certain aspects blocking OX40 agonists, comprising, e.g., anti-OX40 antibodies or OX40 ligand compositions, substantially enhance the biological activity of OX40. Desirably, the biological activity is enhanced by 10%, 20%, 30%, 50%, 70%, 80%, 90%, 95%, or even 100%.”
[0078] OX40 agonists interact with the OX40 receptor on CD4.sup.+ T-cells during, or shortly after, priming by an antigen results in an increased response of the CD4.sup.+ T-cells to the antigen. In the context of the present disclosure, the term "agonist" refers to molecules which bind to and stimulate at least one activity mediated by the OX40 receptor. For example, an OX40 agonist interacting with the OX40 receptor on antigen specific CD4.sup.+ T-cells can increase T cell proliferation as compared to the response to antigen alone. The elevated response to the antigen can be maintained for a period of time substantially longer than in the absence of an OX40 agonist. Thus, stimulation via an OX40 agonist enhances the antigen specific immune response by boosting T-cell recognition of antigens…”
	For all of the foregoing reasons, the claimed invention is prima facie obvious over the reference art where the motivation to obtain enhancing anti-OX40 IgA and IgM for use in stimulating T cells and Tregs to other antigens and in the use of cancer therapies would have provided sufficient motivation to make and use the invention, moreover, where the generation of any such antibodies was in the ordinary level of skill in the art to render the invention with a reasonable assurance of success.

18.	Claims 1, 8-9, 21, 23-25 and 29 is/are rejected under 35 U.S.C. 103 as being obvious over USPN 9938347 (USAN 15/638,748; filed 1/20/2015).
The claimed invention is prima facie obvious for the IgM antibody of the instant claims over the ‘347 patent.
The ‘347 patent teaches and claims the following multimeric binding molecule:

    PNG
    media_image3.png
    284
    1154
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    75
    1136
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    56
    1139
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    336
    1146
    media_image6.png
    Greyscale

Because the claims are a so similar to what is claimed for the rejected claims and the motivation to make improved antibody systems against the TNF family of proteins and herein against the OX40 marker in order to enhance the immune response against cancer cells, the ordinary artisan would have been motivated to copy the invention based on its reproducibility and been assured of success based on the field of art.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

19.	Claims 1, 8-9, 21, 23-25 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 8-9 and 10-11 of U.S. Patent No. 9938347 (USAN 15/638,748; filed 1/20/2015). The reference patent is not afforded safe harbor protection under 35 USC 121 because it is not in a related chain of continuity with the instant case. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are a so similar to what is claimed for the rejected claims and the motivation to make improved antibody systems against the TNF family of proteins and herein against the OX40 marker in order to enhance the immune response against cancer cells, the ordinary artisan would have been motivated to copy the invention based on its reproducibility and been assured of success based on the field of art:
The ‘347 patent teaches and claims the following multimeric binding molecule:

    PNG
    media_image3.png
    284
    1154
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    75
    1136
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    56
    1139
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    336
    1146
    media_image6.png
    Greyscale


Conclusion
20.	No claims are allowed.
21.	The withdrawn polynucleotide claims 30, and 41-42 are considered pertinent to the polynucleotide claims of 20210047419 (USAN 16/861,102). 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643